COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Charles Edward Miller v. The State of Texas

Appellate case number:      01-19-00126-CR

Trial court case number:    1529159

Trial court:                182nd District Court of Harris County

       Appellant, Charles Edward Miller, filed his appellate brief on August 19, 2019.
Appellee, the State of Texas, filed three motions to extend its briefing deadline. The Court
granted all three motions, and warned appellee twice that it would not grant any further
extensions. Appellee’s third extended deadline was December 17, 2019. Appellee has filed
three additional motions to extend its briefing deadline to January 10, 2020, which is nearly
four months past its original deadline of September 18, 2019. Appellee filed its brief on
January 10, 2020.

       Accordingly, the Court dismisses appellee’s motions to extend time as moot.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: __January 16, 2020__